Citation Nr: 1511245	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  09-43 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an effective date prior to June 29, 1983, for the grant of service connection for bipolar disorder with psychotic features.  

2.  Entitlement to an effective date prior to June 29, 1983, for the grant of a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to September 1973.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2012, the Board found that there was clear and unmistakable error in a February 1985 Board decision which denied service connection for a psychiatric disorder.  In an August 2012 rating decision that implemented the Board decision, service connection for bipolar disorder with psychotic features was granted, and a 70 percent rating was assigned, effective February 5, 1985.  A TDIU was granted, also effective from February 5, 1985.  The Veteran filed a notice of disagreement (NOD) with the August 2012 rating decision, and in an August 2013 rating decision, an earlier effective date of June 29, 1983, was granted for service connection for bipolar disorder with psychotic features.  An earlier effective date of June 29, 1983, was also granted for the TDIU.  The Veteran's appeal continues.  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDINGS OF FACT

1.  The Veteran initially filed a claim of entitlement to service connection for an acquired psychiatric disorder the same month that he was discharged from service in September 1973.  That initial claim was denied in a December 1973 rating decision, of which he was notified that same month.  The Veteran did not file a NOD, and the rating decision became final.  

2.  The Veteran's claim to reopen entitlement to service connection for an acquired psychiatric disorder was filed on April 27, 1979.  The claim was denied in October 1980 and again in November 1980.  The Veteran was notified of the denials and of his appellate rights.  A February 1985 Board decision which denied service connection for an acquired psychiatric disorder was found to have clear and unmistakable error in an April 2012 Board decision.  

3.  The RO assigned an effective date of June 29 1983, for the grant of service connection for the Veteran's psychiatric disorder and for award of a TDIU, in that after final denial of the claim in November 1980, the Veteran initially submitted a claim to reopen as of that date.  

4.  However, additional VA treatment records regarding psychiatric hospitalization were submitted in May 1981.  These submissions, received within months of the November 1980 denial of the claim for service connection for an acquired psychiatric disorder, were not considered by the RO in any rating action until the rating decision in September 1983.  

5.  Since VA treatment records provided in May 1981 would therefore be considered as filed in connection with the claim pending at the beginning of the appeal period (April 27, 1979), which was originally adjudicated in October and November 1980, and its filing date would therefore be considered the effective date for both service connection for bipolar disorder and entitlement to TDIU.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date of April 27, 1979, for the grant of service connection for bipolar disorder with psychotic features have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.104, 3.151, 3.155, 3.156, 3.157, 3.400 (2014).  

2.  The criteria for entitlement to an effective date of April 27, 1979, for the grant of a TDIU have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.104, 3.151, 3.155, 3.156, 3.157, 3.400 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, and the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  Subsequent judicial decisions have clarified the duties to notify and assist imposed by the VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Considering the claims on appeal in light of the above-noted legal authority, and in light of the Board's favorable disposition of the matters, the Board finds that all notification and development action needed to fairly resolve the claims has been accomplished.  

Earlier Effective Dates for the Grant of Service Connection 
for Bipolar Disorder with Psychotic Features and for 
Entitlement to a TDIU

The Veteran maintains that an effective date earlier than June 29, 1983, is warranted in this matter for the grant of service connection for bipolar disorder and for entitlement to a TDIU.  As noted in various statements of record, to include an August 2012 NOD and a September 2013 substantive appeal, it is argued that the effective date of May 25, 1980, should be assigned.  

The provisions of 38 U.S.C.A. § 5110(a) (2014) state that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  The effective date of an award of disability compensation to a Veteran shall be the day following the date of discharge or release if application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1) (West 2014).  

The provisions of 38 C.F.R. § 3.400 (2014) stipulate that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  In the case of direct service connection, the effective date of an award is the day following separation from active service or date entitlement arose if a claim is received within 1 year after separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2) (2014).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151(a) (2014).  

The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2014).  "Date of Receipt" generally means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r) (2014).  

The regulations also provide that a veteran may receive benefits by filing an informal claim, which is defined by '[a]ny communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant...may be considered an informal claim."  38 C.F.R. § 3.155 (2014).  

Such an informal claim must identify the benefit sought; and, upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  Id.  

A claim by a Veteran for compensation may be considered to be a claim for pension; and a claim by a Veteran for pension may be considered to be a claim for compensation.  38 C.F.R. § 3.151(a) (2014).  However, a claim for pension is not necessarily a claim for compensation.  Stewart v. Brown, 10 Vet. App. 15, 18 (1997)(VA is not automatically required to treat every compensation claim as also being a pension claim or vice versa.)  

New and material evidence received prior to the experiation of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2014).

As stated above, it is contended that earlier effective dates are warranted for the grants of service connection for PTSD and for a TDIU.  Specifically, according to the August 2012 NOD (as submitted by his attorney), May 25, 1980, should be the effective date for the grant of service connection for the Veteran's psychiatric disorder.  The attorney is referring to the date VA received the Veteran's claim for nonservice-connected pension for schizophrenia.  It is pointed out that the claim for pension, filed on March 17, 1981, was ultimately granted upon rating decision in February 1985.  The effective date assigned was May 25, 1980.  As the pension claim (based on schizophrenia) was granted from May 25, 1980, he argues that the grant of service connection for a bipolar disorder and the grant of a TDIU should be from that date.  

As stated previously, the Board notes that VA is not automatically required to treat every pension claim as also being a compensation claim.  Rather, VA has to exercise discretion under 38 C.F.R. § 3.151(a) (2014) in accordance with the contents of the application and the evidence in support of it.  Stewart, 10 Vet. App. at 18; See Willis v. Brown, 6 Vet. App. 433, 435 (1994) (the operative word "may," in the regulation, clearly indicates discretion).  In Stewart, the Court considered whether the appellant submitted information which indicated a belief in entitlement to service connection for PTSD.  The Court examined whether there was clear evidence of an intent to file a claim for service connection for PTSD.  The Court held that a claim for nonservice-connected pension may be construed as a claim for service connection disability compensation, depending on the evidence submitted in or with the application.  Stewart, supra.  

In this case, a claim for service connection for a psychiatric disorder was denied in March 1973.  The Veteran submitted a claim to reopen on April 27, 1979.  The claim was denied in October 1980 and again in November 1980.  However, and most importantly, the record shows that treatment records for psychiatric treatment were added to the record in May 1981, which demonstrates that the Veteran wished to petition to reopen the previously denied claim to establish service connection for a psychiatric disorder.  38 C.F.R. § 3.156(b) (2014); see also Buie v. Shinseki, 24 Vet. App. 242 (2011); and Bond v. Shinseki, 659 F.3d 1362, 1368 (Fed. Cir. 2011) (holding that section 3.156(b) (2014) requires VA to determine whether subsequently submitted materials constitute new and material evidence relating to an earlier claim).  As a result, it may be said that the Veteran filed a timely appeal of the November 1980 denial, and no finality attaches to that RO decision.  Thus, the claim that was adjudicated in that decision (April 27, 1979, claim) remained open until the adjudication in September 1983, from which the Veteran filed a timely appeal.  

Therefore, following review of the claims file and study of the pertinent laws and regulations, the Board concludes that an actual effective date of April 27, 1979, and no earlier, is warranted for the grant of service connection for bipolar disorder with psychotic features.  In explanation, the claim was reopened on that date after final denial, and the file shows that the record was supplemented by treatment records that showed significant psychiatric manifestations within one year of the last adjudication of that claim in November 1980.  

Clearly, in this case, the Veteran did not file a timely appeal with the RO denial of the claim in 1973.  This, in turn means that he cannot receive an effective date earlier than when he subsequently filed a petition to reopen the claim, which as reflected above, has been found to be on April 29, 1979.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400 (2014).  On the other hand, as the record included treatment records of significant psychiatric treatment received within one year of the adjudication of the claim that was filed on April 27, 1979, the Board finds that the grant of service connection for bipolar disorder with psychotic features should be from April 27, 1979.  

Similarly, the earlier effective date of April 27, 1979, for the assignment of TDIU is granted.  With the decision reached above, the Veteran met the schedular requirements for a TDIU as of the April 27, 1979, date.  See 38 C.F.R. § 3.340, 3.341, and 4.16 (2014).  

In making these favorable determinations, all reasonable doubt was resolved in the Veteran's favor.  The Board found that the record approximated a balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an effective date of April 27, 1979, but no earlier, for the award of service connection for bipolar disorder with psychotic features, is granted.  

Entitlement to an effective date of April 27, 1979, but no earlier, for the award of a TDIU, is also granted.  


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


